DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species XV (figs. 29-30, claims 1-8, 10-20, & 22) in the reply filed on 7/28/2021 is acknowledged.
Claims 9 & 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species [claim 9 corresponds to non-elected species XVI, corresponding to figure 31, see para. 388 of as filed instant application], there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.
Thus, Claims 1-8, 10-20, & 22 will be examined and claims 9 & 21 will be withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10-11, 15-20, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 20200161398), in view of Kim et al. (US 20190103443).
As to claim 1, Bang teaches a touch display device [abstract & figs. 1-2 & para. 41] comprising: 
a plurality of pixel electrodes (pixel electrode 191) [figs. 1-2 & 6] each disposed for each of a plurality of subpixel areas [figs. 1 & 6 & para. 40, 186, & 189] on a substrate (substrate 110) [fig. 2 & para. 51]; 
a common electrode (common electrode 270) [fig. 2 & para. 75] disposed on the plurality of pixel electrodes and to which a common voltage is applied (common voltage elvss) [para. 103]; 
an encapsulation layer (encapsulation layer en) [fig. 2 & para. 76] disposed to cover the common electrode; and
a touch sensor (touch electrode tp) [fig. 2 & para. 80] disposed on the encapsulation layer in a display area [fig. 2 & para. 80].
Bang does not explicitly teach the touch sensor including n first touch electrode lines and m second touch electrode lines disposed on the encapsulation layer in a display area, where n and m are natural numbers, wherein each of the n first touch electrode lines and the m second touch electrode lines includes one or more touch sensor metals; and

Kim teaches the concept of a touch display device [abstract & fig. 1 & para. 43], that utilizes a touch sensor (input sensor isu formed of first sensing electrodes ie1-1 to ie1-5 and second sensing electrodes ie2-1 to ie2-4) [figs. 1 & 3 & para. 61 & 72-73] including n first touch electrode lines (first sensing electrodes ie1-1 to ie1-4 with first signal lines sl1-1 to sl1-5 connected to both ends of first sensing electrodes ie-1 to ie1-5) [figs. 1 & 3 & para. 61 & 72] and m second touch electrode lines (second sensing electrodes ie2-1 & ie2-4) [figs. 1 & 3 & para. 61 & 72-73] disposed on an encapsulation layer in a display area (thin film encapsulation layer tfe) [figs. 5-6], where n and m are natural numbers [fig. 3], wherein each of the n first touch electrode lines and the m second touch electrode lines includes one or more touch sensor metals (multiple first sensor parts sp1 utilized to form a first sensing electrode ie1 & multiple second sensor parts sp2 utilized to form a second sensing electrode ie2) [fig. 3 & para. 62 & 72-73]; and
a touch pad part (pad parts sl-p with signal pads dp-pd at outer edge of peripheral region pa) [fig. 3] disposed in a first non-display area (peripheral region pa) [fig. 3], which is located at an outer periphery of the display area in a first direction [fig. 3], among non-display areas that are outer areas of the display area and including 2n first touch pads and 2m second touch pads (two signal pads dp-pd utilized for each of first sensing electrode ie1 and second sensing electrode ie2) [fig. 3 & para. 72-73].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of the touch display device of Bang, such that the touch sensor including n first touch electrode lines and m second touch electrode lines disposed on the encapsulation layer in a display area, where n and m are natural numbers, wherein each of the n first touch electrode lines and the m second touch electrode lines includes one or more touch sensor metals; and touch pad part disposed in a first non-display area, which is located at an outer periphery of the display area in a first direction, among non-display areas that are outer areas of the display area and including 2n first touch pads and 2m second touch pads, as taught by Kim, to prevent reduction of 
Thus, Bang as modified by Kim teaches 2n first touch routing lines extending downward along an inclined surface of the encapsulation layer (first signal lines sl1-1 to sl1-5) [Kim: fig. 6 & para. 72-73 & 143] and electrically connecting one ends and other ends of the n first touch electrode lines to the 2n first touch pads disposed in the first non-display area [Kim: fig. 3 & para. 72-73], respectively; and 
2m second touch routing lines extending downward along the inclined surface of the encapsulation layer (second signal lines sl2-1 to sl2-4) [Kim: fig. 6 & para. 72-73 & 143] and electrically connecting one ends and other ends of the m second touch electrode lines to the 2m second touch pads disposed in the first non-display area [Kim: fig. 3 & para. 72-73], respectively, 
wherein two or more first touch routing lines among the 2n first touch routing lines and two or more second touch routing lines among the 2m second touch routing lines pass through a second non-display area located at an outer periphery of the display area in a second direction (first signal lines sl1 & second signal lines sl2 routing to pads via outer edges of peripheral region pa) [Kim: fig. 3], 
the two or more first touch routing lines passing through the second non-display area include one or more first touch routing lines including the touch sensor metal and one or more first touch routing lines including a first metal different from the touch sensor metal [Bang: para. 80 & 115 & Kim: fig. 3], and 
the two or more second touch routing lines passing through the second non-display area include one or more second touch routing lines including the touch sensor metal and one or more second touch routing lines including the first metal [Bang: para. 80 & 115 & Kim: fig. 3].
As to claim 2, Bang as modified by Kim teaches the touch display device of claim 1, wherein the first metal includes at least one of:
 a source-drain metal included in source and drain electrodes of transistors disposed in the display area, and a gate metal included in gate electrodes of the transistors disposed in the display area [Bang: para. 57].
As to claim 4, Bang as modified by Kim teaches the touch display device of claim 1, further comprising a gate driving circuit electrically connected to a plurality of gate lines disposed in the display 
As to claim 5, Bang as modified by Kim teaches the touch display device of claim 4, further comprising a power transmission pattern (power wire 178 in peripheral area pa) [Bang: fig. 2 & para. 88-89 & 103] disposed in the second non-display area and configured to transmit the common voltage to the common electrode [Bang: para. 88-89 & 103].
As to claim 6, Bang as modified Kim teaches the touch display device of claim 5, wherein the power transmission pattern includes the first metal [Bang: para. 88 & 63].
As to claim 10, Bang as modified by Kim teaches the touch display device of claim 1, wherein the two or more first touch routing lines passing through the second non-display area and the two or more second touch routing lines passing through the second non-display area are disposed without overlapping the common electrode extending from the display area to the second non- display area [Bang: fig. 2 & Kim: fig. 3].
As to claim 11, Bang as modified by Kim teaches the touch display device of claim 1, wherein the two or more second touch routing lines passing through the second non-display area are disposed further outward than the two or more first touch routing lines passing through the second non-display area [Kim: fig. 3].
As to claim 15, Bang as modified by Kim teaches the touch display device of claim 1, wherein the n first touch electrode lines are transmission electrode lines to which a driving signal is applied by a touch sensing circuit, and the m second touch electrode lines are receiving electrode lines from which a signal is detected by the touch sensing circuit [Kim: para. 73].
As to claim 16, Bang as modified by Kim teaches the touch display device of claim 1, wherein the n first touch electrode lines are receiving electrode lines from which a signal is detected by a touch sensing circuit, and the m second touch electrode lines are transmission electrode lines to which a driving signal is applied by the touch sensing circuit [Kim: para. 73].
As to claim 17, Bang as modified by Kim teaches the touch display device of claim 1, wherein each of the n first touch electrode lines is one bar-shaped line, and each of the m second touch electrode lines is one bar-shaped line [Kim: para. 71].
claim 18, Bang as modified by Kim teaches the touch display device of claim 1, wherein 
each of the n first touch electrode lines includes a plurality of first touch electrodes connected through a first bridge pattern, wherein the first bridge pattern is a pattern located on the same layer as the plurality of first touch electrodes and integrated with the plurality of first touch electrodes or a pattern located on a different layer from the plurality of first touch electrodes and connected to the plurality of first touch electrodes [para. 13, 22, & 62], or
each of the m second touch electrode lines includes a plurality of second touch electrodes connected through a second bridge pattern, wherein the second bridge pattern is a pattern located on the same layer as the plurality of second touch electrodes and integrated with the plurality of second touch electrodes or a pattern located on a different layer from the plurality of second touch electrodes and connected to the plurality of second touch electrodes [para. 13, 22, & 62].
As to claim 19, Bang as modified by Kim teaches the touch display device of claim 18, wherein the touch sensor metal includes an electrode metal included in the plurality of first touch electrodes and the plurality of second touch electrodes, or a bridge metal included in the first bridge pattern or the second bridge pattern [para. 13, 22, & 62].
As to claim 20, Bang as modified by Kim teaches the touch display device of claim 1, wherein 
each of the n first touch electrode lines and the m second touch electrode lines is a mesh type having a plurality of open areas [Kim: figs. 3-5 & para. 80 & Bang: para. 80], and 
each of the plurality of open areas corresponds to a light-emitting area of one or more subpixels [Kim: figs. 3-5 & para. 79-80].
As to claim 22, Bang as modified by Kim teaches the touch display device of claim 1, wherein
the common electrode is disposed in the display area and extends to a partial area of the non-display area (common electrode 270 extends from display area da to partial area of peripheral area) [Bang: fig. 2 & para. 75], and 
the encapsulation layer is disposed in the display area and extends to a partial area of the non-display area further outward than the common electrode (encapsulation layer en extends past common electrode 270) [Bang: fig. 2 & para. 76].

Allowable Subject Matter
Claims 3, 7-8, & 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. 			(US 20190129551). 
Lee et al. 			(US 20190155428). 
Kim et al. 			(US 20180033830).
Park 				(US 20150185903).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID TUNG/Primary Examiner, Art Unit 2694